Citation Nr: 1545168	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  07-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a stomach disorder, diagnosed as gastroparesis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1989 to July 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision prepared in September 2006 and issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was provided a Board hearing in July 2008 at the RO.  The Board denied the claim in November 2008.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Office of General Counsel for the VA and the Veteran's representative submitted a Joint Motion for Remand in November 2009 and the Court thereafter issued an Order which incorporated the Joint Motion and vacated the Board's 2008 decision.  Subsequently, the Board remanded this case in August 2010 for compliance with the Joint Motion.  The Board remanded the claim again in July 2013.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided another hearing in November 2014 before the undersigned Acting Veteran's Law Judge.  The claim was remanded again in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

All Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A 
§ 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. 
§ 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. 
§ 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

Following his second hearing, the Veteran was advised of his right to another hearing before a third VLJ pursuant to Arneson.  He responded in a July 2015 correspondence that he desired to have a third videoconference hearing scheduled.  Accordingly, the Veteran was sent notice that the hearing had been scheduled in October 2015; however, the notice was returned as undeliverable.  The Veteran did not appear for the October 2015 hearing.  Subsequent correspondence from the Veteran indicates that he has a new address.  Although the Veteran's address has been updated by VA, there is nothing in the record to indicate that he received notice of his October 2015 hearing.  Accordingly, a new hearing must be scheduled, and the Veteran must be informed of such hearing at his current address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




